Title: From Alexander Hamilton to Benjamin Williamson, 30 November 1799
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            New York Nov. 30. 99
          
          There is being, at present, no Clothier General to the Army of the United States, and I write to have to request that you will undertake the performance of in this district the duties which are attached to that office.
          The business will consist in receiving and forwarding returns of the articles that may be wanted in different quarters for the use of the troops.
          These returns will be sent to you by the Regimental Pay Masters and by the special Agents who act with Detachments of the Army. The Commanding Officers present of the Regiments or detachments will countersign the returns, and where there is no special agent with a detachment, the return will be transmitted made by the Commanding Officer himself alone—You are to apply yourself for the articles required to Mr. Hodgdon the Superintendant of Military Stores, and also to Ebenezer Stevens Esr. the Agent of the War department in this State who has occasionally some of the articles in his charge—To these Gentlemen you will send the returns after having examined them and ascertained that the  quantity called for is that which are allowed by laws they are comformable to law.
          You will forward the returns after having examined them and ascertained that they are conformable to law, to Mr. Hodgdon the Superintendant of Military Stores or to Ebenezer Stevens Esr. who the agent for the War Department in this State who has occasionally some of the articles in his possession.
          Mr. Hodgdon the Superintendant of Military Stores is charged with the business of providing these supplies—The Agent of the War Dept. in this State, Ebenr. Stevens Esr. has some of the Articles occasionally in his possession. and To these Gentlemen you will address yourself.
          It will be necessary to see that the returns are promptly complied with, and I shall rely on your attention to this point. It will be proper that you be informed by the persons to whom you forward send the returns that the articles are forwarded and by the Regimenta Paymasters or Special Agents that they are received. I shall expect to be apprized of any delays or failures that may occur in the transmission of the Clothing.
          The sllo laws do not annex these duties to your office, and therefore as I can no compensation is provided for the case. It will however be reasonable in itself and consistent with the analogy of practice to make a compe make an allowance, and I shall write to the S of War on the subject
          C. Willn
        